DETAILED ACTION
Claims 1 - 20 have been presented for examination.
This office action is in response to submission of the application on 01/15/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
With regard to the 101, claim 20 is interpreted as comprising a statutory category (i.e. a manufacture) at Step 1 since the “computer readable storage medium” is explicitly disclosed as excluding transitory signals (see the instant application Page 14, Bottom “The storage medium, as used herein, should not be construed as merely being a ‘transitory signal’ such as a radio wave or other freely propagating electromagnetic wave, an electromagnetic wave propagating through a waveguide or other transmission media ( e.g., light pulses passing through a fiber-optic cable), or an electrical signal transmitted through a wire”).
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record taken together or in combination discloses the claim 4 (and similarly for claim 17) method, comprising the limitation “generating a pruning suggestion that identifies a prunable job of the set of jobs based on the comparison … ; and prompting a user to accept or not accept the identified prunable 

Miegnan et al. “Interactive Optimization with Long-Term Preferences Inference on a Shift Scheduling Problem” teaches prompting a user to accept or not accept a pruning suggestion comprising a soft constraint that identifies one or more prunable jobs during an optimization process.  However does not appear to explicitly disclose prompting a user to accept or not accept an identified prunable job.

Affenzeller et al. “Evolutionary System Identification: New Algorithmic Concepts and Applications” teaches a taxonomy of optimization techniques comprising various guided algorithms.  However does not appear to explicitly disclose prompting a user to accept or not accept an identified prunable job.

Branke et al. “Multiobjective Optimization: Interactive and Evolutionary Approaches” teaches learning user preference rules and presenting them to the user for acceptance, and teaches ranking a set of possible solutions based on learned preferences rules.  However does not appear to explicitly disclose prompting a user to accept or not accept an identified prunable job.



Meignan et al. “A Review and Taxonomy of Interactive Optimization Methods in Operations Research” teaches the various roles of the user in an interactive optimization.  However does not appear to explicitly disclose prompting a user to accept or not accept an identified prunable job.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 – 13 and 15 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 (and similarly 15) recite the limitation "the executed set of jobs" in “performing a comparison of a result of the executed set of jobs with templates of previously-executed experiments which are stored in a knowledge base”.  There is insufficient antecedent basis for this limitation in the claim since the parent claim 1 recites “executing a set of jobs” and “during the executing of the set of jobs”.  The limitation is interpreted as “the “executing set of jobs” for the prior art search.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 14 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutra et al. “Interactive Optimization with Long-Term Preferences .

With regard to claim 1, Dutra teaches a method of conducting computing experiments, comprising: (Dutra Abstract large number of experiments are executed as a plurality of jobs)
executing a set of jobs based on user-selected parameters; (Dutra Abstract large number of experiments are executed as a plurality of jobs, and Page 510 the executing is controlled by a user (based on user-selected parameters) to optimize a model “must explore a so-called ‘search space’ in order to find models that characterise well a set of correct (and possibly incorrect) examples … while allowing users to control the general performance of the application.”, and Page 511 the user can set up the models and learning techniques (executing based on user-selected parameters) “We provide a user-friendly web interface in to the system with options for choosing different learners and learning techniques. At the moment, our system deals only with Inductive Logic Programming [11] learners, but this interface is easily extensible to other learners.”, and Page 515 user sets up overall workflow of each individual experiment “Condor has a limited form of handling experiments by allowing the user to express dependencies through the DAGMan tool”)
refining the set of jobs (Dutra Page 510 “Splitting the original examples into different subsets or folds and learning on each fold is also common.”)

Dutra does not appear to explicitly disclose: learning a user strategy by checking the user-selected parameters during the executing of the set of jobs; and refining the user strategy by refining the set of jobs.

	However Meignan (Interactive) teaches:
learning a user strategy by checking the user-selected parameters during the executing of the set of jobs; and refining the user strategy by refining the set of jobs (Meignan (Interactive) 3, Right a user verifies the computed solutions (checking during the executing of the set of jobs), where the computed solutions depend from the search strategy used to produce the solution (checking the user-selected parameters), and where new constraints on the searching for an optimal solution are generated from user feedback (learning a user strategy), where new runs of the optimization procedure incorporate the new constraints which would influence the future solutions presented (refining the user strategy by refining the set of jobs))
It would have been obvious to one of ordinary skill in the art to combine the executing a plurality of jobs to evaluate a search space disclosed by Dutra with learning the space of optimal solutions based on user feedback disclosed by Meignan (Meignan (Interactive) Page 4, Left “The objective of the long-term preference inference procedure is to extract such a pattern in order to enrich the optimization model with new soft constraints.”)

With regard to claim 14, Dutra teaches a system for conducting computing experiments, comprising: (Dutra Abstract large number of experiments are executed as a plurality of jobs)
various modules (Dutra Page 511 “Our architecture is composed of two main modules: (1) the Experimentation Module and (2) the Evaluation Module.”)
a job executing module for executing a set of jobs based on user-selected parameters; (Dutra Abstract large number of experiments are executed as a plurality of jobs, and Page 510 the executing is controlled by a user (based on user-selected parameters) to optimize a model “must explore a so-called ‘search space’ in order to find models that characterise well a set of correct (and possibly incorrect) examples … while allowing users to control the general performance of the application.”, and Page 511 the user can set up the models and learning techniques (executing based on user-selected parameters) “We provide a user-friendly web interface in to the system with options for choosing different learners and learning techniques. At the moment, our system deals only with Inductive Logic Programming [11] learners, but this interface is easily extensible to other learners.”, and Page 515 user sets up overall workflow of each individual experiment “Condor has a limited form of handling experiments by allowing the user to express dependencies through the DAGMan tool”)
refining the set of jobs (Dutra Page 510 “Splitting the original examples into different subsets or folds and learning on each fold is also common.”)

Dutra does not appear to explicitly disclose: a learning module for learning a user strategy by checking the user-selected parameters during the executing of the set of jobs; and a refining module for refining the user strategy by refining the set of jobs.

	However Meignan (Interactive) teaches:
learning a user strategy by checking the user-selected parameters during the executing of the set of jobs; and refining the user strategy by refining the set of jobs (Meignan (Interactive) 3, Right a user verifies the computed solutions (checking during the executing of the set of jobs), where the computed solutions depend from the search strategy used to produce the solution (checking the user-selected parameters), and where new constraints on the searching for an optimal solution are generated from user feedback (learning a user strategy), where new runs of the optimization procedure incorporate the new constraints which would influence the future solutions presented (refining the user strategy by refining the set of jobs))
It would have been obvious to one of ordinary skill in the art to combine the executing a plurality of jobs to evaluate a search space disclosed by Dutra with learning the space of optimal solutions based on user feedback disclosed by Meignan (Meignan (Interactive) Page 4, Left “The objective of the long-term preference inference procedure is to extract such a pattern in order to enrich the optimization model with new soft constraints.”)

With regard to claim 20, Dutra teaches a computer program product for conducting computing experiments, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: (Dutra Abstract large number of experiments are executed as a plurality of jobs, and Page 511 build files are used to launch the jobs “Control : given a problem description our tool creates a set of build files to launch the actual jobs. Each script inputs the data required for a specific experiment, and sets the files that will be output”, and Page 512 the experiments use software “With respect to software-dependent problems, we can enumerate several sources of possible failure:”)
execute a set of jobs based on user-selected parameters; (Dutra Abstract large number of experiments are executed as a plurality of jobs, and Page 510 the executing is controlled by a user (based on user-selected parameters) to optimize a model “must explore a so-called ‘search space’ in order to find models that characterise well a set of correct (and possibly incorrect) examples … while allowing users to control the general performance of the application.”, and Page 511 the user can set up the models and learning techniques (executing based on user-selected parameters) “We provide a user-friendly web interface in to the system with options for choosing different learners and learning techniques. At the moment, our system deals only with Inductive Logic Programming [11] learners, but this interface is easily extensible to other learners.”, and Page 515 user sets up overall workflow of each individual experiment “Condor has a limited form of handling experiments by allowing the user to express dependencies through the DAGMan tool”)
refining the set of jobs (Dutra Page 510 “Splitting the original examples into different subsets or folds and learning on each fold is also common.”)

Dutra does not appear to explicitly disclose: learn a user strategy by checking the user-selected parameters during the executing of the set of jobs; and refine the user strategy by refining the set of jobs.

	However Meignan (Interactive) teaches:
learn a user strategy by checking the user-selected parameters during the executing of the set of jobs; and refine the user strategy by refining the set of jobs (Meignan (Interactive) 3, Right a user verifies the computed solutions (checking during the executing of the set of jobs), where the computed solutions depend from the search strategy used to produce the solution (checking the user-selected parameters), and where new constraints on the searching for an optimal solution are generated from user feedback (learning a user strategy), where new runs of the optimization procedure incorporate the new constraints which would influence the future solutions presented (refining the user strategy by refining the set of jobs))
It would have been obvious to one of ordinary skill in the art to combine the executing a plurality of jobs to evaluate a search space disclosed by Dutra with learning the space of optimal solutions based on user feedback disclosed by Meignan (Interactive).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the optimization model (Meignan (Interactive) Page 4, Left “The objective of the long-term preference inference procedure is to extract such a pattern in order to enrich the optimization model with new soft constraints.”)

With regard to claim 2 and 15, Dutra in view of Meignan (Interactive) teaches all the elements of the parent claim 1 and 14, and further teaches:
wherein the learning of the user strategy comprises performing a comparison of a result of the executed set of jobs with templates of previously-executed experiments which are stored in a knowledge base. (Meignan (Interactive) Page 4, Left conjunctive rules encode the learned patterns from previous user feedback (templates of previously-executed experiments which are stored in a knowledge base) “Based on this characterization of the feedback, long-term preferences are extracted as conjunctive rule sets that classify the assignment preferences according to the satisfactory attribute value.”, and Page 4, Right the feedback is continuously evaluated to identify new rules not currently in the set of rules (performing a comparison of a result of the executed set of jobs with templates), and the user can choose to add this to the existing rules (a comparison of a result with templates) “The objective of the inference mechanism is to find such a rule set in the user's feedback. … Conjunctive rule sets with the lowest error rates and shortest lengths are presented to the user … Thus, potential long-term preferences can be updated dynamically when the user gives a feedback on a solution.”)

With regard to claim 3 and 16, Dutra in view of Meignan (Interactive) teaches all the elements of the parent claim 2 and 15, and further teaches:
wherein the refining of the user strategy comprises generating a pruning suggestion that identifies a prunable job of the set of jobs based on the comparison and a user constraint. (Meignan (Interactive) Page 3, Right the soft constraints are merely minimized for each new potential solution (generating a pruning suggestion that identifies a prunable job of the set of jobs) “For this new run, the optimization procedure will search for a solution that avoids inadequate assignments, preserves satisfactory assignments while satisfying hard constraints and minimizing soft constraints.”, and Abstract user can optionally add the new rules (based on the comparison and a user constraint) “Based on this feedback of the user, long-term preferences are inferred as conjunctive rule sets. The user can then add some of the proposed conjunctive rule sets to enrich sustainably and transparently the optimization model with new soft constraints.”, and Page 4, Right only the best rules are presented to the user and possibly based on the computational constraints of the user’s machine (based on a user constraint) “Computational time to infer these rule sets does not exceed few seconds … Conjunctive rule sets with the lowest error rates and shortest lengths are presented to the user.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148